Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This action is in response to an amendment filed February 17, 2021. Claims 10 and 15 have been amended. Claims 1-20 remain pending in this application. 

Response to Arguments
Applicant’s arguments, see Remarks, filed February 17, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C § 112 and 35 U.S.C § 101 have been fully considered and are persuasive.  Therefore, the 35 USC § 112 and 35 USC § 101 rejections have been withdrawn.  However, the claims remain rejected under Double Patenting.

Double Patenting
The non-statutory obviousness double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness double patenting as being unpatentable over claims 1-20 of Patent No. US 10,284,637 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same subject matter. A side-by-side 
This is a provisional obviousness nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Here is the following side-by-side analysis of the first independent claim in each application:

Instant Application ‘779
1. A method for optimizing utilization of resources of a resource pool within a computing grid environment supporting resource sharing, the method comprising:

a computer processor allocating a first resource of a resource pool to a request by a first application for a service instance of a first service, wherein the request for the first service and the service instance of the first service from the first application includes 




the computer processor determining the first resource that includes the service instance of the first service occupying the first resource[[,]] to be idle; [[and]]

the computer processor returning the first resource, determined to be idle, to the resource pool, wherein the service instance of the first service continues to occupy the first resource as a global standby service instance occupying the first resource and maintaining the first global name corresponding to the first serviced.]]; and













the computer processor allocating the first resource from the resource pool, in which the service instance of the first service continues to occupy the first resource as a global standby service instance and maintains the first global name corresponding to the first service, to a second request from a second application for the service instance of the first service, wherein the request for the service instance of the first service from the second application includes the first global name.

Patent No. ‘637
1. A method for optimizing service pools supporting resource sharing, the method comprising: 



a computer processor allocating a service instance of a first service to a first resource of a resource pool, wherein the service instance corresponds to a first request from a first application to perform a first task and to continue to occupy the first resource subsequent to completing the 

the computer processor determining the first resource that includes the service 
instance occupying the first resource, to be idle; 

the computer processor returning the first resource, determined to be idle, to the resource pool, wherein the service instance continues to occupy the first resource as a global standby service instance occupying the first resource and the service instance includes a global name corresponding to the first service;  




the computer processor allocating from the resource pool, the first resource occupied by the global standby service instance, based on the second request for the resource that includes the global name associated with the first service provided by the global standby service instance.



Allowable Subject Matter
Claims 1-20 are allowed over prior art, but remain rejected under Double Patenting. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ESTHER B. HENDERSON/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        March 8, 2021